

117 HRES 569 IH: Expressing continued solidarity with the Lebanese people after the devastating explosions at the Port of Beirut on August 4, 2020, and the continued efforts to form a secure, independent, and democratic Lebanon.
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 569IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. LaHood (for himself, Mr. Issa, Mrs. Miller of West Virginia, Mr. Graves of Louisiana, Mr. Kinzinger, Mr. Moolenaar, Mr. Larsen of Washington, Mr. Fitzpatrick, Mr. Joyce of Ohio, Mr. Rodney Davis of Illinois, and Mr. Crist) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing continued solidarity with the Lebanese people after the devastating explosions at the Port of Beirut on August 4, 2020, and the continued efforts to form a secure, independent, and democratic Lebanon.Whereas the security, sovereignty, independence, and territorial integrity of Lebanon, a pluralistic democracy in the Middle East, is in the interest of the United States and its allies in the region;Whereas for more than a decade, the United States has provided robust assistance for Lebanon, including training and equipment for the Lebanese Armed Forces (LAF), development assistance through the Economic Support Fund, funding for schools and hospitals in Lebanon through the American Schools and Hospitals Abroad Program, and funding through the Middle East Partnership Initiative;Whereas the integrity and independence of the LAF serves a United States national security interest;Whereas the LAF has a longstanding partnership with the United States military;Whereas the LAF, as the primary institution entrusted with Lebanon’s defense, security, and sovereignty, is an important force to support the safety and security of Lebanon;Whereas the United Nations Interim Force in Lebanon (UNIFIL) must fully implement its mandate in order to counteract destabilizing forces in Lebanon and help lower tensions at the Lebanon-Israel border;Whereas, on August 28, 2020, the United Nations Security Council unanimously extended and expanded UNIFIL’s mandate and called on the Lebanese Government to facilitate prompt and full access to sites requested by United Nations peacekeepers for investigation, urged freedom of movement and unimpeded access for peacekeepers to all parts of the Blue Line between Lebanon and Israel, and condemned in the strongest terms all attempts to restrict United Nations troop movements and attacks on mission personnel;Whereas United States support for United States institutions in Lebanon, such as the Lebanese American University and the American University of Beirut, through humanitarian and bilateral economic assistance helps foster democratic ideals and principles throughout Lebanon;Whereas Lebanon hosts an estimated 1,500,000 refugees, the highest refugee-per-capita ratio in the world, despite challenges within its own social and economic sectors;Whereas Hezbollah’s multipronged circumvention of legitimate government functions has contributed to endemic corruption and rampant mismanagement by parties in Lebanon;Whereas the mismanagement and corruption has driven Lebanon to the brink of economic collapse, with one of the highest rates of public debt, food insecurity, and hyperinflation in the world;Whereas Iran undermines Lebanon’s sovereignty and its history as a United States partner and democratic actor in the Middle East;Whereas Iran’s terrorist proxy Hezbollah violates United Nations Security Council Resolution 1701 (2006), stokes sectarian violence, destabilizes the Lebanese economy, and supports corruption and violence within Lebanon and seeks to destroy the pursuit of peace throughout the region;Whereas, on August 4, 2020, 2,750 tons of ammonium nitrate detonated at the Port of Beirut, killing approximately 200 people and injuring thousands more;Whereas the dangerous and highly explosive material had been unsafely stored at the Port of Beirut since 2014, despite repeated warnings over the threat the stockpile posed to the surrounding civilian population;Whereas the explosions destroyed vast swaths of infrastructure across Beirut and displaced up to 300,000 people;Whereas the explosions destroyed or damaged the entire Port of Beirut, through which Lebanon imports the bulk of its food, including the destruction of approximately 120,000 metric tons of desperately needed food stocks, according to the United Nations;Whereas the United States Government has longstanding concerns about Hezbollah’s use of and influence over the Beirut Port as a transit and storage point for its terrorist enterprise;Whereas the people of Lebanon across the political spectrum have renewed demands for a meaningful change in Lebanon’s political leadership, government accountability, and transparency;Whereas the need for humanitarian aid and food assistance continues and there is a rise in public protests to support the ongoing needs of the people of Lebanon;Whereas the country of Lebanon is on the brink of economic collapse and remains in a months-long government formation stalemate; andWhereas a secure Lebanon with a credible, transparent, government accountable to the Lebanese people and free from Iranian and Hezbollah interference and based on the rule of law and democratic principles is in the interests of the Lebanese people, the United States, and United States partners and allies: Now, therefore, be itThat the House of Representatives—(1)expresses continued solidarity with the Lebanese people following the devastating explosions at the Port of Beirut on August 4, 2020, and the continued efforts to form a stable, independent, and democratic Lebanon;(2)calls on the Government of Lebanon to advance the interests of the people of Lebanon by rooting out corruption in government, executing structural reforms and anticorruption measures, and working with international financial institutions like the International Monetary Fund and World Bank to undertake necessary reforms in order to stabilize the economy;(3)supports the right of the people of Lebanon to engage in peaceful demonstration and assembly to achieve accountability in government, democratic political representation, increased civil rights, and anticorruption reforms;(4)calls on the Government of Lebanon to address the root causes of instability and mismanagement that allowed the tragic August 4 blast to take place, including by responding to calls for accountability and reform by the people of Lebanon;(5)calls on the Lebanese Government, including the Lebanese Armed Forces (LAF), to take all appropriate action to fully implement United Nations Security Council Resolution 1701 (2006) and any successor resolutions and to secure the safety, freedom of movement, and access for United Nations Interim Force troops in Lebanon;(6)recognizes the LAF as the sole institution entrusted with the defense of the sovereignty of Lebanon and supports United States partnerships with the LAF to counter terrorist groups such as Hezbollah, ISIS, and al-Qaida in Lebanon;(7)supports United States efforts to provide emergency humanitarian relief in concert with other governments and international partners;(8)affirms that United States assistance should be delivered directly to the Lebanese people through properly vetted channels, organizations, and individuals, without risk of diversion to terrorist groups; and(9)calls on the Government of Lebanon to conduct a credible, impartial, and transparent investigation into the cause of, and responsibility for, the August 4 explosions, and include impartial international experts as part of the investigation team.